ORDER
PER CURIAM.
Edwin Jones (Defendant) appeals the trial court’s judgment and sentence imposed after a jury trial finding him guilty of first degree robbery, in violation of Section 569.020 RSMo 1994,1 and armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant as a prior and persistent offender to thirty years imprisonment on both counts, the sentences to run concurrently.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 1994 unless otherwise stated.